DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Objections
Claims 14-15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150126829 A1 to Bernstein.
Regarding claim 1, Bernstein anticipates a probe device (102, 300) for use in a human and/or animal body [abstract, 0017, 0032] (Fig 1), the probe device comprising:

at least one magnetic element (208) that is rotatably arranged within said housing [0030] (Fig 3),
an induction coil (306) that is magnetically coupled with said magnetic element [0030] (Fig 3),
a control unit (308) configured to process an input signal characterizing a voltage induced in said induction coil ([0029-0030, 0039], control circuit 310 is configured to receive an input voltage, specifically to energy source 314 of control circuit 308, induced in induction coil (306)) (Fig 3), and
means (comprising controller 310 and energy source 314 of control circuit 308, and inductive coil 306, as well as flexures 206) for influencing a rotational movement of said magnetic element ([0030, 0038], controller 314 is configured to modulate an output from inductive coil 306 in order to control the rotation of the magnet 208 in a manner that can be detected by an external magnetic field sensor in response to a magnitude of a signal from a sensor. Furthermore, [0027] discloses flexures 206 can function as a spring-inertia damper system for magnet (208)) (Fig 3).

Regarding claim 2, Bernstein anticipates the limitations of claim 1, wherein said probe device is configured to modulate the rotational movement of said magnetic element (208) to transmit data to an external device (external magnetic field sensors 108 of recording system 110) [0017, 0038] (Fig 1).



Regarding claim 7, Bernstein anticipates a method of operating a probe device (102, 300) for use in a human and/or animal body [abstract, 0017, 0032] (Fig 1), the probe device comprising a housing (318) [0032] (Fig 3), at least one magnetic element (208) that is rotatably arranged within said housing [0030] (Fig 3), an induction coil (306) that is magnetically coupled with said magnetic element [0030] (Fig 3), and a control unit (308) [0029] (Fig 3), wherein said control unit processes an input signal characterizing a voltage induced in said induction coil ([0029-0030, 0039], control circuit 310 is configured to receive an input voltage, specifically to energy source 314 of control circuit 308, induced in induction coil (306)) (Fig 3), wherein said probe device influences a rotational movement of said magnetic element ([0030, 0038], controller 314 is configured to modulate an output from inductive coil 306 in order to control the rotation of the magnet 208 in a manner that can be detected by an external magnetic field sensor in response to a magnitude of a signal from a sensor. Furthermore, [0027] discloses flexures 206 can function as a spring-inertia damper system for magnet (208)) (Fig 3).


a housing (318) [0032] (Fig 3),
at least one magnetic element (208) that is rotatably arranged within said housing [0030] (Fig 3),
an induction coil (306) that is magnetically coupled with said magnetic element [0030] (Fig 3),
a control unit (308) configured to process an input signal characterizing a voltage induced in said induction coil ([0029-0030, 0039], control circuit 310 is configured to receive an input voltage, specifically to energy source 314 of control circuit 308, induced in induction coil (306)) (Fig 3), and
at least one of: a) a controllable electric resistor connected in parallel to said induction coil and configured to influence a rotational movement of said magnetic element, b) a damper configured to damp the rotational movement of said magnetic element ([0027] discloses flexures 206 can function as a spring-inertia damper system for magnet 208) (Fig 3), c) an actuator configured to drive the rotational movement of said magnetic element, and d) a controllable switch connected in parallel to said induction coil and configured to influence the rotational movement of said magnetic element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of US 20100069992 A1 to Aghassian, et al. (hereinafter Aghassian).
Regarding claim 4, Bernstein teaches the limitations of claim 1, however Bernstein does not teach said probe device comprises a receiver configured to demodulate said input signal or a signal derived from said input signal.
Aghassian teaches a receiver (data receiver 44) configured to demodulate an input signal (carrier signal) or a signal derived from said input signal [0035] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said probe device comprises a receiver configured 

Regarding claim 5, Bernstein teaches the limitations of claim 1, however Bernstein does not teach said probe device comprises a rectifier configured to rectify said input signal to obtain a direct current (DC) output voltage.
Aghassian teaches a rectifier (in energy receiver 42) configured to rectify an input signal to obtain a direct current (DC) output voltage [0035, 0070] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said probe device comprises a rectifier configured to rectify said input signal to obtain a direct current (DC) output voltage, because doing so would enable extracting power for powering the probe from an alternating magnetic field, as recognized by Aghassian [0003].

Regarding claim 6, Bernstein in view of Aghassian teach the limitations of claim 5, however Bernstein does not teach said probe device comprises a DC voltage converter configured to increase the DC output voltage provided by said rectifier.
Aghassian teaches a DC voltage converter (50) configured to increase the DC output voltage provided by said rectifier ([0035-0036, 0070], voltage is rectified to DC voltage at energy receiver 42, then the DC voltage is stepped up or increased at voltage converter 50) (Fig 3).


Regarding claim 16, Bernstein teaches the limitations of claim 1, wherein:
said probe device is configured to modulate the rotational movement of said magnetic element (208) to transmit data to an external device (external magnetic field sensors 108 of recording system 110) [0017, 0038] (Fig 1); and
said means for influencing the rotational movement of said magnetic element (208) [0030] (Fig 3) comprise at least one of: a) a controllable electric resistor connected in parallel to said induction coil, b) a damper (flexures 206) configured to damp the rotational movement of said magnetic element ([0027] discloses flexures 206 can function as a spring-inertia damper system for magnet 208) (Fig 3), c) an actuator configured to drive the rotational movement of said magnetic element, and d) a controllable switch connected in parallel to said induction coil.
However, Bernstein does not teach said probe device comprises a receiver configured to demodulate said input signal or a signal derived from said input signal;
said probe device comprises a rectifier configured to rectify said input signal to obtain a DC output voltage; and
said probe device comprises a DC voltage converter configured to increase the DC output voltage provided by said rectifier.

a rectifier (in energy receiver 42) configured to rectify an input signal to obtain a direct current (DC) output voltage [0035, 0070] (Fig 9); and
a DC voltage converter (50) configured to increase the DC output voltage provided by said rectifier ([0035-0036, 0070], voltage is rectified to DC voltage at energy receiver 42, then the DC voltage is stepped up or increased at voltage converter 50) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said probe device comprises a receiver configured to demodulate said input signal or a signal derived from said input signal, because doing so would enable the probe device to receive programming and/or control data, as recognized by Aghassian [0035];
said probe device comprises a rectifier configured to rectify said input signal to obtain a DC output voltage, because doing so would enable extracting power for powering the probe from an alternating magnetic field, as recognized by Aghassian [0003]; and
said probe device comprises a DC voltage converter configured to increase the DC output voltage provided by said rectifier, because doing so would enable the probe to generate enough energy for providing a stimulation pulse, as recognized by Aghassian [0036].

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of US 20110112611 A1 to Aghassian (hereinafter Aghassian II).
Regarding claim 8, Bernstein teaches the limitations of claim 1, however Bernstein does not teach a transmitter configured to provide a magnetic field around said at least one probe 
Aghassian II teaches a transmitter (external controller 210 comprising transmitter circuitry 404) configured to provide a magnetic field around at least one probe device (IPG 100) [0037] (Fig 5), wherein said transmitter is further configured to modulate said magnetic field (using Frequency Shift Keying (FSK)) depending on data to be transmitted to said at least one probe device [0008, 0037] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have a transmitter configured to provide a magnetic field around said at least one probe device, wherein said transmitter is further configured to modulate said magnetic field depending on data to be transmitted to said at least one probe device, because doing so would enable a user to send a request to the implanted probe to send telemetry, as recognized by Aghassian II [0025].

Regarding claim 9, Bernstein in view of Aghassian II teach the limitations of claim 8, however Bernstein does not teach said transmitter is configured to use frequency modulation for modulating said magnetic field.
Aghassian II teaches said transmitter (external controller 210 comprising transmitter circuitry 404) is configured to use frequency modulation (FSK) for modulating said magnetic field [0008, 0037] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said transmitter is configured to use frequency 

Regarding claim 10, Bernstein in view of Aghassian II teach the limitations of claim 8, however Bernstein does not teach said system comprises a receiver configured to detect the magnetic field.
Aghassian II teaches a receiver (458) configured to detect the magnetic field [0037] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said system comprises a receiver configured to detect the magnetic field, because doing so would enable the device to save power by only transmitting when data telemetry is received from an external controller, as recognized by Aghassian II [0038].

Regarding claim 11, Bernstein in view of Aghassian II teach the limitations of claim 8, however Bernstein does not teach said system comprises a set of transmitter coils coupled to said transmitter and a set of receiver coils.
Aghassian II teaches a set of transmitter coils (217) coupled to said transmitter (external controller 210 comprising transmitter circuitry 404) [0037] (Fig 5) and a set of receiver coils (250, coupled to LSK reciever 420) [0041] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said system comprises a set of transmitter coils coupled to said transmitter and a set of receiver coils, because doing so would enable the device 

Regarding claim 12, Bernstein in view of Aghassian II teach the limitations of claim 8, however Bernstein does not teach said transmitter is configured to, in a first operational state, provide an alternating magnetic field of a first amplitude.
Aghassian II teaches said transmitter (external controller 210 comprising transmitter circuitry 404) [0037] (Fig 5) is configured to, in a first operational state ([0025], telemetry transfer outside of a charging session), provide an alternating magnetic field of a first amplitude ([0008, 0037], a magnetic FSK field is generated by transmitter circuitry 404, which is configurable to alternate between at least two frequencies which correspond to logical operators “1” and “0”).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said transmitter is configured to, in a first operational state, provide an alternating magnetic field of a first amplitude, because doing so would enable the device to send data to the implantable probe, as recognized by Aghassian II [0008].

Regarding claim 13, Bernstein in view of Aghassian II teach the limitations of claim 12, however Bernstein does not teach said transmitter is configured (i) to assume said first operational state in a first time interval and (ii) to assume a second operational state in a second time interval subsequent to said first time interval.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said transmitter is configured (i) to assume said first operational state in a first time interval and (ii) to assume a second operational state in a second time interval subsequent to said first time interval, because doing so would enable the device to send and receive data to and from an implantable probe in the middle of a charging cycle, as recognized by Aghassian II [0025].

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein as applied to claim 1 and Bernstein in view of Aghassian II as applied to claim 8 above, and further in view of US 20120215286 A1 to Rahman.

However, neither Bernstein nor the combination of Bernstein in view of Aghassian II teach a respective device identifier is assigned to each of said probe devices, and wherein said transmitter is configured to address one or more of said probe devices by using their respective device identifiers.
Rahman teaches a respective device identifier is assigned to each of several probe devices (200) [0036] (Fig 5A), and wherein a transmitter (202) is configured to address one or more of said probe devices by using their respective device identifiers [0037] (Fig 5B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein in view of Aghassian II to have a respective device identifier is assigned to each of said probe devices, and wherein said transmitter is configured to address one or more of said probe devices by using their respective device identifiers, because doing so would provide significant power savings by only waking up a probe of interest as opposed to all probes having to wake up, as recognized by Rahman [0049].

Regarding claim 15, Bernstein teaches the probe device according to claim 1, and Bernstein in view of Aghassian II teach the limitations of claim 8, and Bernstein further teaches a plurality of probe devices (102) according to claim 1 [0017] (Fig 1).
However, Bernstein does not teach said transmitter is configured to use frequency modulation for modulating said magnetic field;
said system comprises a receiver configured to detect the magnetic field;

said transmitter is configured to, in a first operational state, provide an alternating magnetic field of a first amplitude;
said transmitter is configured (i) to assume said first operational state in a first time interval and (ii) to assume a second operational state in a second time interval subsequent to said first time interval; and
a respective device identifier is assigned to each of said probe devices, and wherein said transmitter is configured to address one or more of said probe devices by using their respective device identifiers.
Aghassian II teaches said transmitter (external controller 210 comprising transmitter circuitry 404) is configured to use frequency modulation (FSK) for modulating said magnetic field [0008, 0037] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said transmitter is configured to use frequency modulation for modulating said magnetic field, because doing so would enable sending data to the implanted probe by alternating frequency bands, as recognized by Aghassian II [0008].
Aghassian II teaches a receiver (458) configured to detect the magnetic field [0037] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said system comprises a receiver configured to detect the magnetic field, because doing so would enable the device to save power by only 
Aghassian II teaches a set of transmitter coils (217) coupled to said transmitter (external controller 210 comprising transmitter circuitry 404) [0037] (Fig 5) and a set of receiver coils (250, coupled to LSK reciever 420) [0041] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said system comprises a set of transmitter coils coupled to said transmitter and a set of receiver coils, because doing so would enable the device to send and receive data to and from an implantable probe in the middle of a charging cycle, as recognized by Aghassian II [0025].
Aghassian II teaches said transmitter (external controller 210 comprising transmitter circuitry 404) [0037] (Fig 5) is configured to, in a first operational state ([0025], telemetry transfer outside of a charging session), provide an alternating magnetic field of a first amplitude ([0008, 0037], a magnetic FSK field is generated by transmitter circuitry 404, which is configurable to alternate between at least two frequencies which correspond to logical operators “1” and “0”).
Aghassian II teaches said transmitter (external controller 210 comprising transmitter circuitry 404) is configured (i) to assume said first operational state in a first time interval ([0025], telemetry transfer outside of a charging session) and (ii) to assume a second operational state (telemetry transfer during a charging session) in a second time interval subsequent to said first time interval (Examiner’s note: “subsequent to said first time interval” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein to have said transmitter is configured (i) to assume said first operational state in a first time interval and (ii) to assume a second operational state in a second time interval subsequent to said first time interval, because doing so would enable the device to send and receive data to and from an implantable probe in the middle of a charging cycle, as recognized by Aghassian II [0025].
Rahman teaches a respective device identifier is assigned to each of several probe devices (200) [0036] (Fig 5A), and wherein a transmitter (202) is configured to address one or more of said probe devices by using their respective device identifiers [0037] (Fig 5B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bernstein in view of Aghassian II to have a respective device identifier is assigned to each of said probe devices, and wherein said transmitter is configured to address one or more of said probe devices by using their respective device identifiers, because doing so would provide significant power savings by only waking up a probe of interest as opposed to all probes having to wake up, as recognized by Rahman [0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040133089 A1 is mentioned because it discloses a plurality of stomach probes .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791